DETAILED ACTION
Claims 1-5, 7-12, 14-18, and 20-23 are presented for examination. Claims 1, 11, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Response to Arguments
Applicant's remarks filed 21 December 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 10 argues:
Independent Claims 1, 11, and 15 now recite forming the demand meta-model by retrieving transportation data from one or more of a transportation data provider and an infrastructure data provider, aggregating the demand meta-model across multiple available transportation modes, and training the demand meta-model for a predetermined area, and by retrieving the context and place information from one or more of a traffic data provider, an infrastructure data provider, and an event data provider. These are beyond mathematical concepts, as specific data and information flows are tapped as part of the method steps to form a model that is then used to establish the equilibriums used to distribute resources.
This argument is unpersuasive.
A transportation data provider is any entity which provides transportation data. An infrastructure data provider is any entity which provides infrastructure data. An event data provider is any entity which provides event data. These recitation of respective information provides fail to describe who, what, or how the data is collected. The recitations fail to amount to more than a generic recitation of a non-specific data gathering step.
The type of information being collected does not change the nature of the data collection as the type of data collected does not indicate what or how the data is collected. There is no recitation of any 
The aggregation of respective data and training of the meta-model are mathematical steps. Performing respective fitting or other training methods is performing mathematical subject matter. Additional recitation of mathematical subject matter does not amount to reciting any steps which are allegedly beyond mathematical concepts.

Regarding claims 21-23:
Applicant remarks page 11 further argues:
Although this re-established Nash equilibrium is a repeat of a mathematical operation based on Examiner's interpretation, the redistribution of resources based on observed changed circumstances is not. It is a physical realignment of resources that happens to be based on a mathematical trigger.
This argument is unpersuasive.
The claims do not recite any specific redistribution of resources within the geographic area. Claim 1 recites “generating a control signal corresponding to the outcome of the established Nash equilibrium and using the control signal to distribute the resources in the geographical area according to the outcome of the established Nash equilibrium.” This recitation amounts to a recitation stating “use the result of the mathematical subject matter to distribute the resources.” Recitations which amounts to no more than instructions to “apply” the result of a mathematical calculation fail to integrate the identified mathematical subject matter into a practical application and fail to amount to significantly more than the identified abstract idea. See MPEP §2106.05(f).

Applicant remarks page 11 further argues:
Thus, the claims now recite more than only mathematical concepts, there is explicit indication of "how" data is actually retrieved in the claims, and, in terms of the recitation of a practical application, there are more than mere recitations to "use" the established Nash equilibrium to distribute resources without describing how such distribution is thereby affected.
This argument is unpersuasive.
As discussed above, the claims do not recite how data is collected.
Also discussed above, reciting that the resource are distributed according to the results of the mathematical Nash equilibrium calculations is merely a recitation to use the results of the mathematical Nash equilibrium calculations. In describing the resource distribution there is no more description provided than a general indication to use the Nash equilibrium result.
Claim Objections
Claims 1, 11, and 15 have been appropriately corrected. Accordingly, examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112
Claim 19 was canceled. Accordingly, examiner's rejection of claim 19 under § 112 is withdrawn.
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP §2106).
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A method …, the method comprising:
- …
- retrieving models comprising strategies for distributing resources in the predetermined area, the models based on learning from a set of scenarios for distributing resources, wherein the models comprise a demand model, an acceptance model, and an intent model,
wherein retrieving the models comprises:
- constructing the demand model based on a demand meta-model and context and place information, the demand model adapted to predict transportation need, wherein the demand meta-model is formed by …, aggregating the demand meta-model across multiple available transportation modes, and training the demand meta-model for a predetermined area, …,
- constructing the acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences, and
- generating the intent model based on an arrival coordinate and venue,
- …
- establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account the models and the context data, and
The “model” comprising strategies is describing a mathematical model which is trained “based on learning.” Each mathematical model (e.g. demand model, acceptance model, or intent model) is using mathematical subject matter. The step of “aggregating” is a part of the mathematical modeling. Training the demand model is applying respective mathematical fitting or mathematical training methods.
A “Nash equilibrium” is a game theory (mathematics) term which refers to a situation where no party can benefit by changing their selected strategy while other parties keep their strategy unchanged. Accordingly, establishing a Nash equilibrium for the optimization policies using the model and context data is calculating a set of policies using game theory (mathematics) and respective inputs data and constraints.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. A method for distributing resources in a predetermined geographical area,
The claim language “for distributing resources…” is merely a recitation of a field of use. See MPEP §2106.05(h).
the method comprising:
- retrieving a set of metrics from at least two parties, the metrics indicative of factors of interest related to operation of the resources for the at least two parties, each party having a plurality of resources,
- retrieving optimization policies from the at least two parties indicative of preferred metric values for each of the at least two parties,
… wherein retrieving transportation data from one or more of a transportation data provider and an infrastructure data provider, … and wherein the context and place information is retrieved from one or more of a traffic data provider, and infrastructure data provider, and an event data provider,
…
- retrieving context data from real time systems, the context data indicative of at least a present traffic situation,
Each of these retrieving steps is insignificant extra solution activity in the form of data gathering. Mere data gathering has been found to be insignificant extra solution activity. See MPEP §2106.05(g). Here, each of the retrieving steps above does not specify how the data is collected, but merely indicates what data is collected.
A transportation data provider is any entity which provides transportation data. Thus, reciting “transportation data provider” fails to describe either who, what, or how the transportation data is gathered. Similarly, the other ____ data providers fails to describe how the respective data is gathered. At best the data provider recitations are an unspecific entity and at worst the recitation is interpreted as describing entities exterior to what is claimed which fails to limit the claim scope any manner.
The respective information content itself (when considered separately from the data gathering activity) is indicative of a field of use. Mere indication of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
- generating a control signal corresponding to the outcome of the established Nash equilibrium and using the control signal to distribute the resources in the geographical area according to the outcome of the established Nash equilibrium, the distribution of the resources optimally satisfying the metrics in the optimization policies of the at least two parties taking into account the models and the context data.
This recitation of “generating a control signal corresponding to the outcome of the established Nash equilibrium and using [it to] distributing the resources” is an abstract instruction to “apply” the outcome of the resulting calculated Nash equilibrium. Mere instruction to apply a judicial exception fails to integrate an abstract idea into a practical application. See MPEP §2106.05(f). The claim leaves it completely unspecified on how distributing the resources is affected. The only limitation is it is “according to” the result of the abstract idea.
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because the steps directed towards mere recitation of field of use and the recited steps which amount to no more than instructions to “apply” an abstract idea do not require further Berkheimer evidence. See MPEP §2106.07(a)(III)
Claim 1 further recites:
the method comprising:
- retrieving a set of metrics from at least two parties, the metrics indicative of factors of interest related to operation of the resources for the at least two parties, each party having a plurality of resources,
- retrieving optimization policies from the at least two parties indicative of preferred metric values for each of the at least two parties,
… wherein retrieving transportation data from one or more of a transportation data provider and an infrastructure data provider, … and wherein the context and place information is retrieved from one or more of a traffic data provider, and infrastructure data provider, and an event data provider,
…
- retrieving context data from real time systems, the context data indicative of at least a present traffic situation,
These recitations of insignificant extra solution activity in the form of data gathering requires a further showing of Berkheimer evidence. However, the claims leave completely unspecified how the retrieval is done. Accordingly, the claims cover any conceivable means of retrieving the information. MPEP §2106.05(g) makes it clear that at least some forms of data gathering do not amount to significantly more than the judicial exception. Applicant’s claims cover all possible means of retrieving the information including at least those means of MPEP §2106.05(g) which do not amount to significantly more than the judicial exception. Notably, indicating the respective types of data are from respective type-of-data providers fails to describe who, what, or how the data is gathered.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 2, 12, and 16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

2. The method according to claim 1, wherein the models are based on training with reinforcement learning algorithms.
Training with a reinforcement learning algorithm is further explicit recitation of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 2, 12, and 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 2, 12, and 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3 and 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
3. The method according to claim 1, comprising:
- …, and
- establishing the Nash equilibrium based further on the request.
Establishing the Nash equilibrium is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3 and 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
- receiving a request for the resources, the request comprising a set of preferred metrics, 
See MPEP §2106.05(g). Here, each of the retrieving steps above does not specify how the data is collected, but merely indicates what data is collected.
The respective information content itself is indicative of a field of use. Mere indication of field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claims 3 and 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The claim(s) recite:
- receiving a request for the resources, the request comprising a set of preferred metrics, 
These recitations of insignificant extra solution activity in the form of data gathering requires a further showing of Berkheimer evidence. However, the claims leave completely unspecified how the retrieval is done. Accordingly, the claims cover any conceivable means of retrieving the information. MPEP §2106.05(g) makes it clear that at least some forms of data gathering do not amount to significantly more than the judicial exception. Applicant’s claims cover all possible means of retrieving the information including at least those means of MPEP §2106.05(g) which do not amount to significantly more than the judicial exception.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 4 and 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
4. The method according to claim 3, comprising:
- providing an offer based on the request and the outcome of the established Nash equilibrium,
- receiving a response to the offer, and
- distributing the resources further based on the response.

iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Having an offer, and receiving a response to that offer to determine resource or price allocation is an offer-based price optimization. This is fundamental economic practice under the category of organizing human activity.
This falls within the organizing human activity grouping of abstract ideas. See MPEP §2106.04(a)(2). Using a mathematical concept of Nash equilibrium to further optimize this economic activity is a combination of abstract ideas which remains within the realm of identified judicially excepted abstract ideas.
Claims 4 and 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 4 and 18step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method according to claim 1, further comprising
- calculating adaptation factors for a further geographical area not comprised in the predetermined area based on at least area size and population density at places of interest,
- scaling properties of the model for the predetermined area to the further area to form an adapted model, and
- using the adapted model for distributing the resources in the further area.

These fall within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method according to claim 1, further comprising:
- training the model based on the outcome of the distribution of the resources and reinforcement learning.
Training with a reinforcement learning algorithm is further explicit recitation of mathematical concepts.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:

Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
8. The method according to claim 1, wherein the resources are mobility units.
The respective resources are the area to which the resource distribution is applied. Specifying that the resources are mobility units merely further specifies the field of use for the abstract idea. See MPEP §2106.05(h).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B for field of use limitations is the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 9 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
9. The method according to claim 8, wherein the mobility units are autonomous vehicles.
The respective resources are the area to which the resource distribution is applied. Specifying that the resources are autonomous vehicles merely further specifies the field of use for the abstract idea. See MPEP §2106.05(h).
Claim 9 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B for field of use limitations is the same as under step 2A(ii).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 10 and 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
10. The method according to claim 1, wherein the Nash equilibrium is satisfied when the equilibrium between the sets of metrics is within an allowed deviation (            
                ϵ
            
        ).
Satisfaction of the equilibrium condition with a further specified mathematical tolerance is further mathematical description for the mathematical calculations of determining the Nash equilibrium. This is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 10 and 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claims 10 and 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 11 is substantially similar to claim 1 above and is rejected for the same reasons. The “control unit” recited by claim 11 is comprises “memory storing instructions” to “apply” the abstract idea with generic computer components. See MPEP §2106.05(f). When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 14 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:
14. The system according to claim 12, further comprising a server, wherein the memory storing the instructions executed by the processor to operate as the control unit and the simulator module are arranged on the server.
“A server” without further specification is a recitation of a generic computer implementation. This recitation of “server” amounts to no more than instructions to implement the abstract idea on a generic computer. See MPEP §2106.05(f). A “memory” is merely a recitation of generic computer components. Id.
Claim 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:


When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 15 is substantially similar to claim 1 above and is rejected for the same reasons. The “computer program product comprising a non-transitory computer readable medium” and “computer program … instructions executed by a processor” recited by claim 15 is at most a generic computer component comprising instructions to “apply” the abstract idea with a generic computer and computer software. See MPEP §2106.05(f). When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 21-23 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
modifying one or more of the models, re-establishing the Nash equilibrium, and, if a new state of the Nash equilibrium differs from an old state of the Nash equilibrium by more than a predetermined amount, only then redistributing the resources in the geographical area based on the re-established Nash equilibrium.
Modifying the mathematical models in an unspecified manner does not change the character of the mathematical model.
Re-establishing a Nash equilibrium is recalculating a respective mathematical result. Additional recitation of mathematical subject matter remains mathematical subject matter.
Comparing the result of the Nash equilibrium calculation is a mathematical determination to see if the value differ by more than a predetermined amount. A condition based on the mathematical comparison is a mathematical step.
This falls within the mathematical grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 21-23 step 2A(ii):
This judicial exception is not integrated into a practical application because:

Claims 21-23 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.
When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 as respectively set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 9,818,297 B2 El-Tantawy, et al. [herein “El-Tantawy”] teaches a multi-agent reinforcement learning traffic control optimization. El-Tantawy column 7 lines 51-53 teach multiple agents objective to find a joint policy equilibrium, such as a Nash equilibrium based on a set of states and rewards.
US 2019/0339087 A1 Jindal, et al. [herein “Jindal”] a deep reinforcement learning algorithm applied to optimizing ride-share vehicles behavior. Jindal paragraph 107 lines 8-11 teach “an estimated ride request density may be determined based on demographic information (e.g., population density) and/or the current date or the current time.” Estimating ride request density is demand modeling. But Jindal fails to teach an acceptance model to predict transportation preferences.
US patent 10,482,559 B2 Djuric, et al. [herein “Djuric”] teaches personalizing targeted advertising to customers of an autonomous vehicle or on-demand transportation service based on customer information. Djuric column 2 lines 48-50 teaches using ride history data to indicate contextual usage. However, these content-based preferences of a party are related to media content and advertising preferences and not related to transportation preferences as claimed.
Arulkumaran, K., et al. “A Brief Survey of Deep Reinforcement Learning” IEEE Signal Processing Magazine: Special Issue on Deep Learning for Image Understanding (2017) [herein 
US patent 10,019,671 B2 Ulloa Paredes, et al. [herein “Ulloa Paredes”] teaches learning mobility user choice and demand models. Ulloa Paredes column 7 lines 50-63 teach a detailed choice model which includes transportation preferences. Ulloa Paredes column 8 teaches a demand model. However, the choice model taught by Ulloa Paredes is not “based on the demand model.”
US 2019/0171988 A1 Kwatra, et al. [herein “Kwatra”] teaches scheduling rides using a machine learning mechanism and user transportation preferences. Kwatra paragraph 96 list several user preference parameters. But Kwatra does not form an acceptance model based on these mobility preferences and transportation options. In contrast, Kwatra teaches matching ride-booking accordingly but does not predict acceptance with an acceptance model.
US patent 10,726,644 B2 Abari, et al. [herein “Abari”] abstract teaches making demand predictions where “the prediction including a predicted request level and a predicted duration of the request level.” However, Abari is for the purpose of making fleet maintenance decisions such as scheduling maintenance. Abari also fails to disclose an acceptance model based on the demand model to predict transportation preference. The user preferences listed at Abari column 26 lines 52-62 are not viewed as “transportation preferences” in the same meaning as the claimed “transportation preferences as claimed (i.e. in light of Specification paragraphs 68-69) and not used for establishing a Nash equilibrium.
None of the references taken either alone or in combination with the prior art of record disclose “constructing the acceptance model based on the demand model, party mobility preferences, and transportation options, the acceptance model adapted to predict transportation preferences” and “establishing a Nash equilibrium between the metrics in the optimization policies of the at least two parties taking into account [the demand model, the acceptance model, and the intent model] and the context data” in combination with the remaining elements and features of the claimed invention.
Note, within this context, the claim language “transportation preferences” is interpreted in light of Specification ¶¶68-69.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11 January 2022